DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction/Election Requirement filed 20 June 2022 for the application filed 16 December 2019. Claims 1-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-7), Species A1, and Species B1 (Claims 1-5) in the reply filed on 20 June 2022 is acknowledged.
Claims 6-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 June 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (US Patent 6,225,129 B1) in view of SCHWARTZ (US PGPub 2016/0340789 A1).
	Regarding Claim 1, LIU’129 discloses a large capacity base generator that includes a cation source reservoir 10 containing a cation-containing salt solution (i.e., an electrolytic eluent generator comprising an electrolyte reservoir including a chamber containing an aqueous electrolyte solution including an electrolyte; c4/13-17), a base generation chamber 12 separated from the cation source reservoir 10 by barrier 14 (i.e., an eluent generation chamber… and an ion exchange connector; c4/26-27), anode 16 disposed within the cation source reservoir (i.e., a first electrode; c4/52-53), and cathode 18 disposed in the base generation chamber 12 (i.e., a second electrode; c4/53-55).
The barrier 14 further comprises a charged perm-selective membrane comprising a block of stacked multiple disks of cation membranes (c4/27-28; c4/45-47) and serves as a high pressure physical barrier that insulates the relatively low pressure cation supply reservoir 10 from the high pressure base generation chamber 12 (c6/27-31). While LIU’129 is deficient in explicitly disclosing “a compression block” per se, the pressure difference across the barrier 14 inherently implies the barrier is compressed to some degree; indeed, LIU’129 discloses a sponge-like structure (i.e., a compression block; c8/4-7). LIU’129 further discloses that the path leading from the cation source reservoir 10 to the cathode 18 goes through the barrier 14 and a cation exchange screen 70, wherein the cathode 18 is on one side of the cation exchange screen 70 and the barrier 14 is on the other side (i.e., an ion exchange connector including an ion exchange membrane stack and a compression block; c12/31-34; FIG. 11).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	LIU’129 is deficient in disclosing the chamber of the electrolyte reservoir includes a surfactant.
	SCHWARTZ discloses a photoelectrochemical cell in an electrolysis system that electrolyzes aqueous electrolytes at the surfaces of electrodes (abstract). SCHWARTZ identifies a known issue with such electrolytic systems, including the generation of bubbles at electrode surfaces which would negatively impede access of the electrode to the electrolyte and thereby reduce the efficiency of the electrolytic process (p0016). As a solution, SCHWARTZ discloses the use of surfactants in the electrolyte to advantageously reduce bubble generation (p0045). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found the limitation of including a surfactant in aqueous electrolyte solution as disclosed by SCHWARTZ to be obvious to use in the electrolyte reservoir taught by LIU’129.
	Regarding Claim 2, modified LIU’129 makes obvious the electrolytic eluent generator of Claim 1. LIU’129 further discloses the barrier 14 has sufficient thickness to be used in a system having 1,000 to 3,000 psi (c4/38-41), which reads upon the claimed range of “configured to operate at a pressure of up to about 15,000 psi”.
	Regarding Claim 3, modified LIU’129 makes obvious the electrolytic eluent generator of Claim 1. LIU’129 further discloses a perforated cathode 18 (i.e., wherein the second electrode is a perforated electrode; c12/31-34). 
Regarding Claim 4, modified LIU’129 makes obvious the electrolytic eluent generator of Claim 1. LIU’129 further discloses that the path leading from the cation source reservoir 10 to the cathode 18 goes through the barrier 14 and a cation exchange screen 70, wherein the cathode 18 is on one side of the cation exchange screen 70 and the barrier 14 is on the other side (i.e., wherein the compression block is disposed between the electrolyte reservoir and the ion exchange membrane stack; c12/31-34; FIG. 11). While LIU’129 may not have explicitly disclosed the compression block includes a plurality of channels, LIU’129 discloses the barrier 14 permits the transport of metal ions into chamber 12, i.e., implying at least ion channels (i.e., the compression block includes a plurality of channels).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (US Patent 6,225,129 B1) in view of SCHWARTZ (US PGPub 2016/0340789 A1) as applied to Claim 1 above, with evidentiary support from PETTEE et al. (US PGPub 2011/0048967 A1).
Regarding Claim 5, modified LIU’129 makes obvious the electrolytic eluent generator of Claim 1. LIU’129 further discloses a cation exchange screen 70 (i.e., the ion exchange membrane stack has a net negative charge and is configured to allow cation flow through and to block anions and bulk liquid flow; c12/31-34; FIG. 11). Modified LIU’129 is deficient in disclosing the surfactant is an anionic surfactant.
However, as is known to one of ordinary skill in the art, surfactants are typically either anionic, cationic, zwitterionic, or nonionic (PETTEE, p0077). Given that the electrolyte solution in the electrolyte reservoir contains anionic species, it would be obvious to include an anionic surfactant to prevent inadvertent precipitation in the reservoir (i.e., wherein the surfactant is an anionic surfactant). Furthermore, the claim would have been obvious because one of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp; if this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (MPEP §2143.01 E).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LIU et al. (US PGPub 2014/0069176 A1); SRINIVASAN et al. (US PGPub 2014/0332387 A1); and SMALL et al. (US Patent 6,036,921 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777